       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 1 of 9




 1   Todd M. Schneider (SBN 158253)                        Kyle W. Roche (pro hac vice)
     Jason H. Kim (SBN 220279)                             Richard Cipolla (pro hac vice)
 2   Matthew S. Weiler (SBN 236052)                        Jolie Huang (pro hac vice)
     SCHNEIDER WALLACE                                     ROCHE FREEDMAN LLP
 3   COTTRELL KONECKY LLP                                  99 Park Avenue, 19th Floor
 4   2000 Powell Street, Suite 1400                        New York, NY 10016
     Emeryville, California 94608                          Telephone: (646) 970-7509
 5   Telephone: (415) 421-7100                             Email: kyle@rcfllp.com
     Email: tschneider@schneiderwallace.com                Email: rcipolla@rcfllp.com
 6   Email: jkim@schneiderwallace.com                      Email: jhuang@rcfllp.com
     Email: mweiler@schneiderwallace.com
 7
                                                           Velvel Freedman (pro hac vice)
 8   Ryan J. Clarkson (SBN 257074)                         Constantine P. Economides (pro hac vice)
     Bahar Sodaify (SBN 289730)                            ROCHE FREEDMAN LLP
 9   Yana Hart (SBN 306499)                                200 South Biscayne Boulevard
     Christina N. Mirzaie (SBN 333274)                     Miami, FL 33131
10   CLARKSON LAW FIRM, P.C.                               Telephone: (305) 971-5943
     9255 Sunset Blvd., Suite 804                          Email: vel@rcflp.com
11                                                         Email: ceconomides@rcfllp.com
     Los Angeles, CA 90069
12   Telephone: (213) 788-4050
     Email: rclarkson@clarksonlawfirm.com
13   Email: bsodaify@clarksonlawfirm.com
     Email: yhart@clarksonlawfirm.com
14   Email: cmirzaie@clarksonlawfirm.com
15
     Counsel for Plaintiffs and the Proposed Class
16
17
                               UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19
20                                                            Case No. 3:21-cv-02470-EMC
     NAEEM SEIRAFI, EDARD BATON, ANTHONY
21   COMILLA, BRETT DEENEY, AND ABRAHAM
     VILINGER, Individually and on Behalf of All Others       PLAINTIFFS’ OPPOSITION TO
                                                              DEFENDANTS’
22   Similarly Situated,                                      ADMINISTRATIVE MOTION
                                                              FOR RELIEF FROM CASE
23                              Plaintiffs,                   MANAGEMENT SCHEDULE
24                                                            Judge: Hon. Edward M. Chen
                           v.
25                                                            Complaint filed: April 6, 2021
     LEDGER SAS, SHOPIFY (USA) INC., and                      Trial Date: None
26   SHOPIFY INC.,
27                              Defendants.
28
                                PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                             Case No. 21-cv-02470-EMC
              Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 2 of 9




 1       I.      INTRODUCTION

 2               Plaintiffs oppose Defendants Ledger SAS, Shopify (USA) Inc., and Shopify Inc.’s

 3       (collectively “Defendants”) Administrative Motion for Relief from Case Management Schedule.

 4       ECF No. 44. Contrary to the title of Defendants’ motion, they are not seeking administrative relief

 5       under L.R. 7-11.1 Rather, in substance they seek an indefinite stay of this entire case – both

 6       scheduling and discovery – until their unfiled motions to dismiss pursuant to Fed. R. Civ. Proc.

 7       12(b)(6) and 12(b)(2) are decided. They have fallen far short of the demanding standard required

 8       to justify a stay pending a motion to dismiss. See Gray v. First Winthrop Corp., 133 F.R.D. 39, 40

 9       (N.D. Cal. 1990) (“A party seeking a stay of discovery carries the heavy burden of making a strong

10       showing why discovery should be denied” and this showing is not satisfied by arguing “in

11       conclusory fashion that their motions to dismiss – some of which are yet to be filed – will succeed”).

12               Defendants’ failure to meet this standard is especially glaring because Defendants’ motion

13       is premature and speculative: there are no pending motions to dismiss and no pending discovery

14       requests. There is no good cause to indefinitely delay the Rule 26(f) meeting, initial disclosures,

15       case management conference, and discovery. Therefore, Defendants’ motion should be denied.

16       II.     PROCEDURAL HISTORY

17                Plaintiffs filed their initial Complaint on April 6, 2021. ECF No. 1. The Court then entered

18       its Case Management Order on April 30, 2021, setting among other deadlines August 12, 2021 for

19       the parties to file their Fed. R. Civ. Proc.26(f) report and August 19, 2021 for the initial case

20       management conference. ECF No. 21. On June 1, 2021, the Court approved the parties’ stipulation,

21       setting June 9, 2021 as the deadline for Plaintiffs to file an amended complaint, July 26, 2021 for

22       Defendants to respond, and briefing on Defendants’ motions to dismiss to be completed by October

23       7, 2021. ECF No. 23. Plaintiffs filed their Amended Complaint on June 9, 2021. ECF No. 33.

24
25   Local Rule 7-11 applies only to “miscellaneous administrative matters, not otherwise governed
     1

   by a federal statute, Federal or local rule or standing order of the assigned judge.” Defendants are
26 essentially seeking a stay of discovery, which is governed by Fed. R. Civ. Proc. 26(c) and, as set
   forth below, such motions are “generally disfavored.” Owens v. Donahue, No. 10-cv-01886-WJM-
27 KMT, 2011 U.S. Dist. LEXIS 56033, *3 (D. Colo. May 23, 2011).
28
                                     PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                                       Case No. 21-cv-02470-EMC

                                                          1
       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 3 of 9




 1   III.   ARGUMENT

 2          A.     Defendants Have Not Satisfied the Demanding Standard for a Stay

 3          As this Court has stated “[t]here is no automatic stay of discovery pending a motion to

 4   dismiss.” Ehret v. Uber Techs., Inc., No. C-14-0113 EMC, 2014 U.S. Dist. LEXIS 103128, *1

 5   (N.D. Cal. July 28, 2014) (denying stay of discovery pending a motion to dismiss). Motions to

 6   dismiss are routine and “[h]ad the Federal Rules contemplated that a motion to dismiss under Fed.

 7   R. Civ. Pro. 12(b)(6) would stay discovery, the Rules would contain a provision to that effect.”

 8   Gray, 133 F.R.D. at 40. While Defendants argue that a successful motion to dismiss would result

 9   in no discovery or limited discovery, the same could be said about any case in which a motion to

10   dismiss is filed. See Espinelli v. Toyota Motor Sales, U.S.A., Inc., 2019 U.S. Dist. LEXIS 117567,

11   *3 (E.D. Cal. July 15, 2019) (“courts have generally rejected parties’ requests for a stay of

12   discovery while a dispositive motion is pending.”)

13          A stay pending a dispositive motion is only appropriate where a two-part test is satisfied.

14   “First, a pending motion must be potentially dispositive of the entire case, or at least dispositive on
15   the issue at which discovery is directed.” Pac. Lumber Co. v. Nat’l Union Fire Ins. Co., 220 F.R.D.
16
     349, 352 (N.D. Cal. 2003). “Second, the court must determine whether the pending dispositive
17
     motion can be decided absent additional discovery.” Id. Defendants have not come close to
18
     satisfying either of these two prongs.
19
20          First, Defendants have not yet filed any motions to dismiss and offer only speculation as to

21   whether and to what extent their planned motions to dismiss will dispose of the entire case as to

22   some or all of them. The fact that no motions to dismiss, much less oppositions to such motions,

23   have been yet filed is sufficient reason to deny Defendants’ motion. Singh v. Google, Inc., No. 16-

24   cv-03734-BILF, 2016 U.S. Dist. U.S. Dist. LEXIS 153689, *5 (N.D. Cal. Nov. 4, 2016) (denying

25   stay pending motion to dismiss because “Plaintiff has not yet responded to the motion to dismiss

26   and thus, the Court cannot, by a ‘preliminary peak,’ assess the merits of the motion”). In the Ehret

27   case, this Court followed this same procedure and “briefly reviewed” the briefs before denying a

28   stay. Obviously, the Court cannot do so here. In the absence of even a “preliminary peak” at
                                PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                                    Case No. 21-cv-02470-EMC

                                                       2
       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 4 of 9




 1   Defendants’ motions, the court is left to pure speculation, which is plainly insufficient to justify a

 2   stay. See Gray, 133 F.R.D. at 40 ( “[i]dle speculation does not satisfy Rule 26(c)’s good cause

 3   requirement”).

 4         Second, again because Defendants have not filed their motions, it is impossible to determine

 5   whether their motions can be decided absent additional discovery. As discussed further below,

 6   Plaintiffs have alleged a prima facie basis for personal jurisdiction over each of the three

 7   defendants. But even if the Court were to have any doubt about personal jurisdiction, Plaintiffs

 8   would be entitled to discovery on this issue. See, e.g., Lenovo (United States) Inc. v. IPCom GmbH

 9   & Co., KG, No. 19-cv-01389-EJD (VKD), 2020 U.S. Dist. LEXIS 26267, *10-13 (N.D. Cal. Feb.

10   14, 2020). Defendants’ motion seeks to prohibit such discovery even before Defendants have

11   provided any specifics about their challenge to personal jurisdiction and before Plaintiffs have had

12   an opportunity to respond. This is wildly premature.

13         Defendants have not even attempted to satisfy the demanding standard for a stay. All they

14   offer are conclusory generalities that “could apply to any reasonably large civil litigation.” Gray,

15   133 F.R.D. at 40. For this reason alone, Defendants’ motion should be denied.

16          B.        Defendants’ Anticipated Challenge to Personal Jurisdiction is Insufficient

17                    Justification for a Stay

18         The fact that Defendants intend to challenge personal jurisdiction is not justification for a

19   stay. Courts have denied stays even where defendants challenge the jurisdiction of the court under

20   the same standards set forth above. For example, the court denied a stay of discovery in Power

21   Integrations, Inc. v. Chan-Woong Park, No. 16-cv-02366-BLF, 2016 U.S. Dist. LEXIS 166912, *5

22   (N.D. Cal. Dec. 2, 2016) where the defendant challenged both personal and subject matter

23   jurisdiction. The court after a “preliminary peak” denied the motion because the “issues of subject

24   matter and personal jurisdiction are the subjects of reasonable dispute”.” Id. As set forth above,

25   because Defendants’ motions have not been filed, this Court cannot make even a preliminary

26   assessment of the merits of those motions and there is no basis for a stay. See also Canter & Assoc.,

27   LLC v. Teachscape, Inc., No. C 07-3225 RS, 2008 U.S. Dist. LEXIS 108532, *3-4, n. 2 (N.D. Cal.

28   Jan. 22, 2008) (ordering defendant to meet and confer on protective order even though it challenged
                                 PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                                   Case No. 21-cv-02470-EMC

                                                      3
       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 5 of 9




 1   subject matter jurisdiction and noting that “it is unlikely that the Court would have accepted an

 2   argument that initial disclosures could be delayed until federal jurisdiction is established”).

 3         Indeed, it is highly unlikely that any of Defendants’ personal jurisdiction challenges will be

 4   successful. In their Amended Complaint, Plaintiffs have alleged a prima facie case for personal

 5   jurisdiction against all three defendants. The data breach that led to Ledger and Shopify disclosing

 6   Plaintiffs’ and Class Members’ personal information occurred in California. Am. Compl. ¶¶ 80-81.

 7   Moreover, “Defendants’ center of business activities – their essential operations that allowed them

 8   to conduct business in the states are in California (San Francisco). Thus, Ledger and Shopify’s

 9   breach of their duties to Plaintiffs and the Class(es) emanated from California.” Id.. ¶¶ 27-30 &

10   164. Finally, Defendants knew that Ledger’s products were being sold in California because, as

11   part of the process of purchasing Ledger’s products, plaintiffs (including one who resides in

12   California) provided physical addresses. Id., ¶ 16. See Tan v. Quick Box, LLC, No. 3:20-cv-01082-

13   H-DEB, 2020 U.S. Dist. LEXIS 230427, *33 (S.D. Cal. Dec. 8, 2020) (personal jurisdiction under

14   a “purposeful direction” test is shown when a defendant “knew its shipments were going to

15   California consumers by virtue of the California shipping addresses”). In short, Defendants

16   “purposefully directed” their conduct towards this forum so as to satisfy the minimum contacts test.

17   See In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices & Prods. Liab. Litig., 295 F.

18   Supp. 3d 927, 1029 (N.D. Cal. 2018) (emissions cheating scheme was “purposefully directed at the

19   United States so as to constitute minimum contacts.”)

20         In any event, Defendants have not even attempted to show that their personal jurisdiction

21   challenges will be meritorious, will be able to be decided without discovery, or will be dispositive

22   (i.e. that no potential amendment could establish personal jurisdiction). Thus, their motion should

23   be denied.

24         C.      Defendants Have Established No Prejudice and a Stay Will Prejudice Plaintiffs

25         Because no discovery requests are pending, Defendants have failed to demonstrate any

26   specific prejudice or burden from allowing this case to proceed as scheduled. See Singh, 2016 U.S.

27   Dist. LEXIS 153689, at *5 (denying stay pending motion to dismiss where “Google fails to identify

28   any discovery burdens, and offers no particular or specific facts to support its assertion that a stay
                                PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                                   Case No. 21-cv-02470-EMC

                                                       4
       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 6 of 9




 1   would be necessary to spare the parties or the Court from the ‘burden’ of discovery”). All that is

 2   known right now is that, under the current case schedule, Defendants will have to participate in a

 3   Rule 26(f) meeting, serve their initial disclosures, and attend a case management conference. This

 4   does not establish any substantial prejudice or burden. When Plaintiffs make specific discovery

 5   requests to Defendants, Defendants can object and/or seek a protective order. See Gray, 133 F.R.D.

 6   at 40 (while motion to dismiss was pending, “defendants may only seek to attack the discovery

 7   requests by means of objections, if appropriate, as provided in the Federal Rules.”)

 8         Plaintiffs, on the other hand, will be substantially prejudiced by a several-months stay while

 9   Defendants’ motions are pending. The schedule agreed to by the parties provides that briefing will

10   not be completed for three months. The motions will then need to be set for hearing and the Court

11   may take several weeks or months to decide the motions. Cumulatively, this could cause a delay of

12   several months in beginning discovery. At a minimum, the parties and the Court could use the time

13   while Defendants’ motions are pending to: (1) complete the pre-requisites to discovery, such as

14   conducting the Rule 26(f) meeting and serving initial disclosures; (2) set the case schedule;

15   (3) address preliminary matters such as protective orders and ESI protocols; and (4) send litigation

16   hold requests to third parties disclosed in the initial disclosures. If Defendants’ motion for a stay is

17   granted, all these preliminary matters would need to await this Court’s decision on the motions to

18   dismiss, thus unnecessarily delaying the disposition of this case, and inevitably destroying relevant

19   evidence that maybe in possession of third parties.

20         Especially at this stage of the case, where no discovery is pending, Defendants have not

21   shown any prejudice or burden from proceeding with the current case schedule that would outweigh

22   the prejudice to Plaintiffs from delay. Thus, Defendants’ motion should be denied.

23   IV.   CONCLUSION

24         For the foregoing reasons, Defendants Ledger SAS, Shopify (USA) Inc., and Shopify Inc.’s

25   (collectively “Defendants”) Administrative Motion for Relief from Case Management Schedule

26   should be denied.

27
28
                                 PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                                     Case No. 21-cv-02470-EMC

                                                       5
     Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 7 of 9




 1
          July 6, 2021                            Respectfully submitted,
 2
                                                  /s/ Jason H. Kim
 3                                                Todd M. Schneider
                                                  Jason H. Kim
 4                                                Matthew S. Weiler
 5                                                SCHNEIDER WALLACE
                                                  COTTRELL KONECKY LLP
 6                                                2000 Powell Street, Suite 1400
                                                  Emeryville, California 94608
 7                                                Telephone: (415) 421-7100
                                                  tschneider@schneiderwallace.com
 8                                                jkim@schneiderwallace.com
 9                                                mweiler@schneiderwallace.com

10                                                Ryan J. Clarkson (SBN 257074)
                                                  Bahar Sodaify (SBN 289730)
11                                                Yana Hart (SBN 306499)
                                                  Christina N. Mirzaie (SBN 333274)
12                                                CLARKSON LAW FIRM, P.C.
                                                  9255 Sunset Blvd., Suite 804
13
                                                  Los Angeles, CA 90069
14                                                Telephone: (213) 788-4050
                                                  rclarkson@clarksonlawfirm.com
15                                                bsodaify@clarksonlawfirm.com
                                                  yhart@clarksonlawfirm.com
16                                                cmirzaie@clarksonlawfirm.com
17                                                Kyle W. Roche
18                                                Richard Cipolla
                                                  Jolie Huang
19                                                ROCHE FREEDMAN LLP
                                                  99 Park Avenue, 19th Floor
20                                                New York, NY 10016
                                                  Telephone: (646) 970-7509
21                                                kyle@rcfllp.com
                                                  rcipolla@rcfllp.com
22                                                jhuang@rcfllp.com

23                                                Velvel Freedman
                                                  Constantine P. Economides
24                                                ROCHE FREEDMAN LLP
                                                  200 South Biscayne Boulevard
25                                                Miami, Florida 33131
                                                  Telephone: (305) 971-5943
26                                                vel@rcflp.com
                                                  ceconomides@rcfllp.com
27
                                                  Counsel for Plaintiffs
28
                         PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                      Case No. 21-cv-02470-EMC

                                            6
     Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 8 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                   Case No. 21-cv-02470-EMC

                                          7
       Case 3:21-cv-02470-EMC Document 45 Filed 07/06/21 Page 9 of 9




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically filed the foregoing document(s) with the Clerk
 3   of the Court for the United States District Court, Northern District of CA, by using the
 4   Court’s CM/ECF system on July 6, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and that service
 6   will be accomplished by the Court’s CM/ECF system.
 7                                  FILER’S ATTESTATION
 8         Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding
 9   signatures, I, Matthew S. Weiler, attest that concurrence in the filing of this document has
10   been obtained.
11
     Executed in Moraga, California on July 6, 2021.
12
13
                                                      /s/ Matthew S. Weiler
14                                                    Matthew S. Weiler

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              PLAINTIFFS’ OPP’N TO DEFS.’ ADMIN. MOTION
                                                                              Case No. 21-cv-02470-EMC

                                                  8
